Citation Nr: 9914219	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-09 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for right eye corneal 
scars.

3.  Determination of the initial rating for left eye corneal 
scars.

4.  Whether the additional unreimbursed medical expenses 
reported by the veteran for calendar year 1995 may be 
considered in determining his countable income for Improved 
Disability Pension Purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service form March 1975 to 
March 1979.  

This matter arises from various rating decisions rendered 
since February 1996 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  In the 
aggregate, these denied all benefits now sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.

During the pendency of this appeal, the veteran requested a 
video conference hearing with a member of the Board sitting 
in Washington, D.C.  Such a hearing was conducted before the 
undersigned on December 15, 1998; a transcript of that 
proceeding is of record.  


FINDINGS OF FACT

1.  No competent evidence of the presence of tinea pedis has 
been presented.  

2.  No competent evidence has been presented that would tend 
to relate the veteran's right eye corneal scars with his 
military service.  

3.  The veteran's service-connected left eye corneal scars 
result in corrected visual acuity of 20/200 in that eye; the 
veteran does not have a service-connected disability of the 
right eye, and is not blind in that eye.  

4.  The veteran did not report his additional unreimbursed 
medical expenses for the latter part of calendar year 1995 
until February 1997.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for tinea 
pedis and right eye corneal scars are not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991). 

2.  Left eye corneal scars are 20 percent disabling, but not 
more, under applicable schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.84a, 
Diagnostic Code (DC) 6077 (1998).  

3.  The additional 1995 unreimbursed medical expenses 
reported by the veteran in February 1997 cannot be used in 
determining his countable income for pension purposes for 
1995.  38 C.F.R. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.271, 3.272, 3.660 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active military service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  However, as a threshold matter, one 
claiming entitlement to VA benefits has the burden of 
submitting evidence sufficient to justify a belief that a 
given claim is well grounded.  See 38 U.S.C.A. § 5107(a).  
"[T]he [VA] benefits system requires more than just an 
allegation"; a claimant must submit supporting evidence 
sufficient to justify a belief by an impartial individual 
that a given claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609, 610-611 (1992).  

To establish that a given claim for service connection is 
well grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, see Layno v. 
Brown, 6 Vet.App. 465, 469 (1994); the existence of a current 
disability, see Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); and, finally, a nexus between the in-service injury 
or disease and the current disability, see Lathan v. Brown, 
7 Vet.App. 359, 365 (1995).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirements.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 7 Vet.App. 498, 506 (1995); Layno, 
6 Vet.App. at 469.  

The veteran's claim of entitlement to service connection for 
right eye corneal scarring must fail because there is no 
indication that such a disease process was incurred in 
service.  Although the veteran contends that he sustained 
injuries to both eyes while functioning as a welder during 
military service, his service medical records indicate only 
that injury to the left eye was sustained.  In fact, the 
veteran's left eye was treated on a number of occasions; 
however, in contrast to the veteran's testimony and 
contentions, no medical treatment for either a right eye 
injury or disease during military service is reflected by the 
record.  Instead, the first indication of the presence of 
right eye corneal scarring is found in the records of the 
veteran's VA outpatient treatment in August 1995.  

As previously indicated, lay evidence may be used to 
substantiate service incurrence; however, in this instance 
the veteran's assertions regarding treatment during service 
do not meet this requirement because service medical records 
indicate that his recollections in this regard are patently 
inaccurate.  Moreover, given that the first indication of the 
presence of right eye corneal scarring did not occur until 
more than 15 years following the veteran's discharge from 
military service, the nexus requirements alluded to above 
have not been met.  See Layno, 6 Vet.App.  at 469, and 
Lathan, 7 Vet.App. at 365.  As such, the veteran's claim for 
service connection for right eye corneal scarring is not well 
grounded.  

In a similar vein, the veteran's claim of entitlement to 
service connection for tinea pedis also must fail.  Although 
the veteran was treated for fungal infections during military 
service and has testified that symptomatology continued 
following service (see Savage v. Gober, 10 Vet.App. 488, 495 
(1997)), the appellate record does not reflect the current 
existence of this disability.  The latest medical evidence of 
record is contained in the report of a VA dermatological 
examination conducted in April 1997.  The examiner found the 
skin on the veteran's right foot to be normal; moreover, no 
fungal infection was observed on the stump of the veteran's 
left below-the-knee amputation.  The examiner concluded that 
no fungal infection of the veteran's skin was present.  In 
the absence of evidence of the presence of tinea pedis, the 
veteran's claim of entitlement to service connection for this 
disability is not well grounded.  See Brammer, 3 Vet.App. at 
225.  This is so, despite the veteran's testimony that he has 
itching and burning of his right heel.  There is no evidence 
to indicate that these subjective complaints by the veteran 
are indicative of the presence of the disability claimed.  In 
this regard, the veteran is a layman, and, therefore, is not 
qualified to render definitive conclusions regarding medical 
causation.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-495 (1992).  

II.  Determination of the Initial Rating Assigned for
Left Eye Corneal Scarring


Disability evaluations are based upon a comparison of current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4 (1998).  Where service connection is in effect for 
only one eye, the visual acuity in the nonservice-connected 
eye is considered to be normal (20/40 or better) unless there 
is blindness in that eye.  See 38 U.S.C.A. § 1160 (West 
1991); 38 C.F.R. §§ 3.383, 4.84a (1998).  In addition, 
because the veteran has disagreed with the initial evaluation 
assigned by the RO for left eye corneal scarring, the issue 
is whether the initial rating assigned to this disability 
accurately reflects the degree of disability present for all 
periods subsequent to the effective date of the grant of 
service connection for this disability.  See Fenderson v. 
West, No. 96-947 (U.S. Vet.App. Jan. 20, 1999).  

Service medical records indicate that a  foreign body was 
removed from the veteran's left eye in October 1975.  In 
December 1977, the veteran again sustained injury to the left 
eye which included the necessity for the removal of a foreign 
body.  Although there was a small corneal abrasion initially, 
the left eye apparently healed without any residual 
disability.  However, in August 1995, the veteran complained 
of photosensitivity, and was examined at a VA Medical Center.  
Left eye corneal scarring was noted.  The veteran was 
observed to have corrected vision of 20/20- in both eyes.

The veteran underwent a VA eye examination in January 1996.  
He complained of blurred vision, and indicated that his eyes 
were sensitive to light.  His corrected visual acuity was 
reported to be 20/200 in the left eye and 20/70 in the right 
eye.  The examining physician indicated, however, that it had 
been difficult to measure the veteran's visual acuity because 
of his inability to keep his eyes open during testing as a 
result of photosensitivity.  

The veteran again underwent a VA eye examination in April 
1997.  The examiner noted a history of corneal scarring with 
photophobia.  The veteran complained that his vision had 
severely decreased, and that it was necessary that he wear 
dark glasses in order to alleviate his sensitivity to light.  
Despite the veteran's complaints, however, his visual fields 
were found to be full and intact, extraocular muscles 
appeared to be full and unrestricted, and no diplopia was 
apparent.  Because of the veteran's photophobia, a complete 
eye examination was difficult to accomplish.  Despite this, 
the examiner indicated that the veteran's eyes appeared to be 
within normal limits except for small mid and peripheral 
corneal scars.  The best visual acuity in the right eye was 
20/400 while the left eye was 10/400; however, the examiner 
was quick to note that the veteran had documented past visual 
acuities during September 1996 in the right eye of 20/40 
minus two and in the left eye of 20/50 minus two, in addition 
to visual acuities measured to be 20/20 minus one in both 
eyes in august 1995.  As a result of the significant 
discrepancies between prior and recent visual acuity test 
results, the examiner concluded that the veteran's eyes had 
remained relatively unchanged, and that the latest 
examination results did not correlate to prior findings and 
could not be attributed to corneal abrasion or retinal 
scarring.  

Because the veteran is not service connected for a disability 
of the right eye, corrected visual acuity in that eye is 
deemed to be 20/40 or better for evaluation purposes.  
Pursuant to the provisions of 38 C.F.R. § 4.84a, DC 6077, 
corrected visual acuity in the veteran's left eye must be 
20/50 or worse to warrant a compensable evaluation.  The 
corrected visual acuity in the veteran's left eye most 
recently was found to be 10/400; however, given that the 
examining physician believed that this did not accurately 
correlate with the veteran's symptoms, complaints, or 
clinical findings regarding corneal scarring, the Board finds 
that this does not accurately represent the level of the 
veteran's service-connected disability.  In contrast, visual 
acuity measurements in the veteran's left eye since January 
1996 have ranged from 20/20 minus one to 20/200.  The record 
does not otherwise indicate which of these readings most 
accurately reflects the veteran's left eye visual acuity.  As 
such, the Board will resolve all doubt in the veteran's 
favor.  
See 38 U.S.C.A. § 5107(b).  Pursuant to the provisions of 
38 C.F.R. § 4.84a, 
DC  6077, corrected visual acuity of 20/200 in the veteran's 
service-connected left eye with corrected visual acuity of 
20/40 in his nonservice-connected right eye warrants a 
20 percent disability evaluation.  Since the 20/200 corrected 
visual acuity was observed in the veteran's left eye in 
January 1996, the 20 percent disability evaluation is 
warranted effective the date of his claim for service 
connection filed in August 1995.  See Fenderson, No. 96-947.  

III.  Additional Unreimbursed Medical Expenses for 1995

The Secretary shall pay to each veteran of a period of war 
who is permanently and totally disabled, pension at the rate 
prescribed by law; this amount will be reduced by the amount 
of the veteran's countable income.  See 38 U.S.C.A. § 1521; 
38 C.F.R. § 3.23.  Payments of any kind from any source shall 
be counted as income during the 12-month annualization in 
which received unless specifically excluded.  See 38 C.F.R. 
§ 3.271(a).  In this regard, where pension payments were made 
at a lower rate because of anticipated income, pension may be 
increased in accordance with the facts found for the 
appropriate 12-month annualization period if satisfactory 
evidence is received within the same or the next calendar 
year.  See 38 U.S.C.A. § 5110 (h); 38 C.F.R. § 3.660.  
(Emphasis added).  Unreimbursed medical expenses will be 
employed to reduce the veteran's countable income for pension 
purposes to the extent that they exceed 5 percent of the 
maximum annual pension rate applicable during the 12-month 
annualization period in which such medical expenses were paid 
so long as they are timely reported.  It is within this 
context that the veteran's claim must be evaluated.  

In the instant case, the veteran received credit for 
unreimbursed medical expenses totaling $1,111 for the 12-
month period beginning January 1, 1995.  In February 1997, he 
then reported additional unreimbursed medical expenses for 
calendar year 1995; the medical expenses reported for that 
year totaled $1,648.62.  The veteran contends that he should 
be given credit for the additional medical expenses paid in 
1995, and reported in February 1997 because VA did not notify 
him of the time limits for reporting such expenses.  The 
Board finds nothing in the controlling statute or its 
attendant regulations that requires VA to notify the veteran 
of the applicable time limits for reporting such expenses.  
However, even if such a notice requirement existed, the 
record indicates that the veteran had received annual 
eligibility verification reports prior to 1997 that 
specifically requested such information, and that the veteran 
had provided such information on those forms.  Moreover, the 
record indicates that by letter dated February 27, 1996, VA 
notified the veteran that he had been given credit for 
unreimbursed medical expenses totaling $1,111 for calendar 
year 1995.  Thus, the veteran was on notice regarding the 
need for him to report promptly the additional out-of-pocket 
medical expenditures that he had incurred for calendar year 
1995.  Despite this, the veteran waited until February 1997 
to report the additional expenses paid.  Because those 
expenses were not reported during the year in which they were 
paid, or during the following calendar year, they may not be 
counted in determining the veteran's income for pension 
purposes.

ORDER

Because they are not well grounded, the claims of entitlement 
to service connection for right eye corneal scarring and 
tinea pedis are denied; the claim for increased pension based 
upon additional unreimbursed medical expenses for 1995 is 
denied; however, a disability rating of 20 percent for left 
eye corneal scarring is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  


		
	
	Member, Board of Veterans' Appeals




Error! Not a valid link.

